NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         OCT 29 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.   17-30241

                Plaintiff-Appellee,              D.C. No. 1:16-cr-00195-EJL

 v.
                                                 MEMORANDUM*
JAMES PEIRSOL,

                Defendant-Appellant.

                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      James Peirsol appeals from the district court’s judgment and challenges his

guilty-plea conviction and 200-month sentence for distributing methamphetamine,

in violation of 21 U.S.C. § 841(a)(1). Pursuant to Anders v. California, 386 U.S.
738 (1967), Peirsol’s counsel has filed a brief stating that there are no grounds for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
relief, along with a motion to withdraw as counsel of record. We have provided

Peirsol the opportunity to file a pro se supplemental brief. No pro se supplemental

brief or answering brief has been filed.

      Peirsol waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                 17-30241